COBB, Judge.
Appellant was charged with burglary of a structure in violation of section 810.02, Florida Statutes (1979). He pled guilty pursuant to the terms of a plea bargain. His plea was accepted and he was sentenced to four years imprisonment.
Appellant has appealed the judgment and his sentence. Prior to the appeal, he did not file any post-conviction motions. We dismiss the appeal of the judgment pursuant to Robinson v. State, 373 So.2d 898 (Fla.1979), and Counts v. State, 376 So.2d 59 (Fla.2d DCA 1979). We affirm the sentence.
DISMISSED in part; AFFIRMED in part.
DAUKSCH, C. J., and COWART, J., concur.